Citation Nr: 0835051	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  01-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	James Muchmore, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to March 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2001, a Travel Board 
hearing was held before a Veterans Law Judge (VLJ) who is no 
longer employed by the Board.  A transcript of this hearing 
is of record.  In October 2003 the case was remanded by the 
Board for further development.  In April 2006 the Board 
issued a decision which, in pertinent part, denied service 
connection for a low back disorder.  The veteran appealed the 
April 2006 Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  On February 1, 2008, the Court 
issued an order that granted a Joint Motion for Remand to the 
Board (Joint Motion) filed by counsel for both parties, 
vacated the part of the Board's April 2006 decision that 
denied service connection for a low back disorder, and 
remanded the matter to the Board for action in compliance 
with the Joint Motion.

In March 2008, the Board sent the veteran a letter informing 
him that the VLJ who presided at his hearing in November 2001 
was no longer employed by the Board and asking him if he 
desired another hearing, before a VLJ who would render a 
determination in his case.  In correspondence received by the 
Board in April 2008, the veteran indicated that he desired 
another Travel Board hearing.  In June 2008, the case was 
remanded for such hearing to be scheduled.  In July 2008, the 
veteran was informed that he was scheduled for a Travel Board 
hearing in September 2008; in August 2008, he withdrew his 
hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when any action on his part is required.





REMAND

In the Joint Motion endorsed by the Court's February 2008 
Order, it was agreed that remand was indicated in part for VA 
to obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.).

The veteran maintains that he injured (among other things) 
his lower back in a fall from a ladder while on active duty.  
He indicated that he was treated by a corpsman and sent to a 
hospital ship.  He reported that he has experienced low back 
pain since that time.  The Board notes that the veteran is 
competent to report observations of pain.  Although his 
service treatment records (STRs), including a 1985 separation 
examination report, do not document any injuries or 
hospitalization for injuries to the veteran's low back, they 
do show that he fell from a ladder in December 1982 and 
sustained an injury to his upper arm.  The Court has held 
that credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  See McLendon, 
supra, at 83.

Following service, in August 1996, a VA physician associated 
the veteran's chronic low back pain to his weight, not 
military service.  Mild to moderate degenerative lumbar 
changes were diagnosed by private X-ray in May 1998.  In May 
1998, a private physician also related the veteran's low back 
symptoms to his weight, not to military service.  In August 
1998, a private physician indicated that the veteran had 
lumbar sprain with subluxation and instability.  In a March 
2003 VA examination, the veteran related his account of 
falling from a ladder while on active duty.  The examiner 
noted that the veteran did not complain of back pain at the 
time of the fall, and was not seen subsequently in service 
for low back pain.  He was medically discharged from service 
due to being massively overweight.  After a physical 
examination, the VA examiner attributed the veteran's 
thoracic spine complaints as consistent with the in-service 
fall.  (The veteran was subsequently awarded service 
connection for thoracic spine disability.)  The examiner did 
not comment regarding the etiology of the veteran's current 
lumbar spine disability.  

The Board finds that a VA examination to determine whether 
any current lumbar spine disability is related to the 
veteran's military service (and specifically the fall from a 
ladder therein) is necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Finally, the veteran has not received notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for a 
low back disorder, the RO should provide 
the veteran notice regarding the rating of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, the RO should arrange for 
the veteran to be examined by a VA 
examiner with the appropriate expertise to 
ascertain the likely etiology of any 
current low back disorder.  The veteran's 
claims folders (to include this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion 
regarding the following:

Is it at least as likely as not (i.e., a 
50 percent probability or better) that the 
veteran's current low back disorder had 
its onset in, or is otherwise related to, 
his military service, to include a 
December 1982 fall from a ladder?

The examiner must explain the rationale 
for the opinion.  The explanation should 
include discussion regarding the nature of 
the disability (i.e., Whether it is of a 
type that is medically feasible to have 
had its origin in remote (1982) trauma?).

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

